Citation Nr: 0217433	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1943 to September 
1964.  In April 1999, the Board of Veterans' Appeals (Board) 
denied service connection for the cause of the veteran's 
death.  The appellant and her accredited representative were 
provided with copies of the decision.  

This matter came before the Board on appeal from an April 
2000 rating decision of the Montgomery, Alabama, Regional 
Office (RO) which tacitly reopened the appellant's claim and 
again denied service connection for the cause of the 
veteran's death.  In June 2000, the Vice-Chairman of the 
Board denied the appellant's Motion for Reconsideration of 
the April 1999 Board decision.  In May 2001, the Board 
remanded the appellant's claim to the RO for additional 
development of the record.  The appellant has been 
represented throughout this appeal by the Alabama Department 
of Veterans Affairs.  


FINDINGS OF FACT

1.  The veteran died in August 1993.  The veteran's August 
1993 death certificate states that the cause of death was 
"aspiration pneumonia due to (or as a consequence of) an 
esophageal obstruction due to (or as a consequence of) 
poorly differentiated cancer of the esophagus."  Dehydration 
and type II diabetes mellitus were noted as "other 
significant conditions contributing to death but not 
resulting in the underlying cause."  

2.  In January 2000, the veteran's death certificate was 
amended to include "mass left lung (possible tumor)" and 
"history mustard gas exposure WW II" under the heading 
"other significant conditions contributing to death but not 
resulting in the underlying cause."  

3.  At the time of the veteran's death, service connection 
was in effect for essential hypertension.  

4.  The veteran has not been objectively shown to have been 
exposed to nitrogen or sulfur mustard or Lewisite gas during 
active service. 

5.  Squamous cell carcinoma of the esophagus was not 
manifested during active service or for decades after 
service separation and has not been shown to have originated 
secondary to the veteran's service-connected hypertension.  

6.  The veteran's service-connected disability did not 
substantially or materially contribute to bringing about his 
demise.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for the cause 
of the veteran's death, the Board observes that the 
Department of Veterans Affairs (VA) has secured or attempted 
to secure all relevant VA and private medical records to the 
extent possible.  In May 2001, the Board remanded the 
appellant's claim to the RO for additional development of 
the appellant's claim including requesting verification of 
the veteran's Army unit's exposure to mustard gas.  
Additional service personnel records were subsequently 
incorporated into the record.  In June 2001, the RO informed 
the appellant in writing of the VA's duty to assist her in 
the development of her claim; the type of evidence which 
would support her claim; and what the VA had and would do to 
assist her in obtaining the necessary documentation to 
substantiate her claim.  There remains no issue as to the 
substantial completeness of the appellant's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The appellant asserts that the veteran's esophageal cancer 
was precipitated by his exposure to mustard gas while in the 
vicinity of Bari, Italy during World War II.  The Board 
observes that a December 2, 1943 German air raid on the port 
of Bari, Italy resulted in the destruction of a ship 
carrying one hundred tons of mustard gas bombs and the 
subsequent release of the gas.  

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Where a veteran served continuously for ninety 
days or more during a period of war or during peacetime 
service after December 31, 1946, and a malignant tumor 
becomes manifest to a degree of ten percent within one year 

of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  The provisions of 
38 C.F.R. § 3.316 (2002) direct that: 

  (a)  Except as provided in paragraph 
(b) of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition: 

  (1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell 
carcinoma of the skin.  
  (2)  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.  
  (3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute non-lymphocytic leukemia.  
  (b)  Service connection will not be 
established under this section if the 
claimed condition is due to the 

veteran's own willful misconduct (See § 
3.301(c)) or there is affirmative 
evidence that establishes a nonservice-
related supervening condition or event 
as the cause of the claimed condition.  

The veteran's August 1993 death certificate indicates that 
he succumbed to "aspiration pneumonia due to (or as a 
consequence of) an esophageal obstruction due to (or as a 
consequence of) poorly differentiated cancer of the 
esophagus."  Dehydration and type II diabetes mellitus were 
noted as "other significant conditions contributing to death 
but not resulting in the underlying cause."  In January 
2000, the veteran's death certificate was amended to include 
"mass left lung (possible tumor)" and "history mustard gas 
exposure WW II" under the heading "other significant 
conditions contributing to death but not resulting in the 
underlying cause."  At the time of the veteran's demise, 
service connection was in effect solely for essential 
hypertension.  

The veteran's service medical records make no reference to 
esophageal cancer or any other esophageal abnormalities.  
The veteran's February 1946 Enlisted Record and Report of 
Separation Honorable Discharge (WD AGO Form 53-55) indicates 
that he initially left the continental United States on 
February 27, 1944.  

In his May 1993 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that his 
esophageal cancer was precipitated by his exposure to 
mustard gas during World War II.  A June 1993 written 
statement from the veteran relates that he was exposed to 
mustard gas during active service in the vicinity of Bari, 
Italy and the Panama Canal Zone.  He clarified that he was 
attached to the 3821st Army truck unit which unloaded 
material at various sites in Bari, Italy after the bombing 
attack on the city.  The veteran's unit was subsequently 
transferred to the Philippines and stayed overnight in the 
Panama Canal Zone.  A 

June 1993 VA hospital summary indicates that the veteran had 
been initially diagnosed with moderately differentiated 
squamous cell carcinoma of the esophagus in May 1992.  

In her August 1993 Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable) (VA Form 21-534), the appellant stated that it 
was her belief that the veteran's fatal cancer was a result 
of his inservice mustard gas exposure.  In an October 1993 
written statement, the appellant advanced that the veteran 
had been in Bari, Italy immediately after the German air 
raid and associated mustard gas release.  In a December 1993 
written statement, the appellant indicated that the veteran 
had been exposed to mustard gas immediately after the Bari 
raid.  She believed that the veteran's esophageal cancer was 
the type associated with mustard gas exposure.  

In her March 2000 application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death and May 2000 Motion for Reconsideration, the 
appellant conveyed that: the veteran's Army unit had been 
ordered to Bari, Italy after the German air raid; he had 
been stationed in the Rome-Arno area and the Northern 
Apennines; and it was possible that he had driven through 
the mustard gas rising from Bari, Italy.  The appellant 
clarified that the veteran's death certificate had been 
amended due to the fact that his medical records were not 
available at the time of his death.  

In her August 2000 Appeal to the Board (VA Form 9), the 
appellant tacitly acknowledged that the veteran did not 
arrive in the vicinity of Bari, Italy until a few months 
after the German air raid.  She advanced that no one could 
definitively state that the released mustard gas had 
completely dissipated by the time that the veteran arrived 
in the affected area or he had not encountered at least some 
of the gas.  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The veteran 
succumbed to squamous cell carcinoma of the esophagus in 
August 1993.  The veteran's service medical records make no 
reference to esophageal cancer or any other esophageal 
abnormalities.  No medical professional has attributed the 
onset of the veteran's cancer to either active service, his 
service-connected hypertension, or his alleged mustard gas 
exposure.  The veteran's service-connected hypertension has 
not been objectively shown to have contributed materially or 
substantially in bringing about his demise.  

The appellant advances that the veteran's esophageal cancer 
was precipitated by his inservice mustard gas exposure while 
serving in or near Bari, Italy during World War II.  As the 
veteran's service personnel records reflect that he did not 
even leave the continental United States until February 
1944, some two months after the Bari, Italy air raid, the 
Board finds that both the veteran's and the appellant's 
statements to the effect that the veteran had been exposed 
to mustard gas to be inherently incredible.  The notation of 
a history of mustard gas exposure during World War II on the 
veteran's January 2000 amended death certificate apparently 
was based solely upon the appellant's statements.  The 
appellant's assertions that the veteran must be presumed to 
have been exposed to mustard gas in the absence of any 
evidence establishing conclusively that he was not so 
exposed would necessitate that the Board resort to 
speculation.  Further, the appellant's statements as to the 
etiology of the veteran's esophageal cancer are 
unpersuasive.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of any objective evidence establishing that either 
the veteran's esophageal cancer originated during active 
service or his service-connected disability contributed 
substantially or materially in bringing about his death, the 
Board concludes that service connection for the cause of the 
veteran's death is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

